Citation Nr: 0912114	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-39 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased disability pension benefits during 
the income reporting year 2004, to include consideration of 
whether the appellant was entitled to exclude additional 
unreimbursed medical expenses from her countable income.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1954.  He died in May 1991.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This issue was remanded by the 
Board in October 2007 in order for the RO to issue a 
statement of the case, which was completed in November 2007.  
Thereafter, the appellant perfected her appeal in December 
2007. 


FINDINGS OF FACT

1.  Per the appellant's December 2004 Medical Expenses 
Report, she incurred a total of $2,106.86 in medical expenses 
for the year 2004.

2.  The appellant has not presented any supporting evidence 
demonstrating that she incurred any additional unreimbursed 
medical expenses above the foregoing amount.  


CONCLUSION OF LAW

The requirements for increased pension benefits during the 
income reporting year 2004 due to exclusion of additional 
unreimbursed medical expenses from countable income are not 
met.  38 U.S.C.A. §§ 1503(a)(8), 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.272(g) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance in the development of their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In the instant case, the Board finds that VA has met the duty 
to notify and assist the appellant with development of 
relevant evidence.  She was provided a medical expense form 
which she completed and submitted in December 2004.  The form 
explained that family medical expenses are amounts actually 
paid by the appellant during the income reporting year for 
medical expenses for which she was not reimbursed by 
insurance or any other source.  It was noted that she could 
report any medical expenses reasonably related to medical 
care, to include hospital expenses, office visits, drugs and 
medicines, eyeglasses, dental fees, medical insurance 
premiums, hearing aids, nursing home fees, home health 
services, and transportation fees.  Thus, the letter 
described the criteria which must be met to substantiate a 
claim for higher pension benefits based on unreimbursed 
medical expenses.  Moreover, in an April 2005 letter and the 
November 2007 statement of the case, the appellant was 
advised as to how her medical expenses were totaled and of 
the regulations governing the payment of pension benefits.  
As such, a reasonable person could be expected to understand 
what was needed to in order to support her claim.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

II.  Analysis

Entitled "Pension for Non-Service-Connected Disability or 
Death or For Service," chapter 15 of title 38 of the United 
States Code sets forth the criteria governing VA's 
determination of the needs-based pension that the appellant 
in this case had received.  Under 38 U.S.C.A. § 1503(a)(8), 
annual income for purposes of pension calculation under 
chapter 15 includes payments of any kind and from any source 
except, inter alia, the amount equivalent to payments for 
unreimbursed medical expenses to the extent that they exceed 
five percent of the maximum annual rate of pension.  See 38 
C.F.R. § 3.272(g).  If a VA pension recipient submits a 
pension eligibility verification report (EVR) or report of 
medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to calculate or adjust the amount of pension 
received.  Consequently, submission of an EVR or report of 
medical expenses may result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C. §§ 
1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1). 

Many of the facts in this case are not in dispute.  As noted 
above, the Veteran died in May 1991, and the appellant is his 
surviving spouse.  Upon the Veteran's death, the appellant 
filed a claim for death pension.  A decision letter dated in 
September 1991 reflects that the claim for pension was 
granted.  In the letter, it was noted that the VA paid a 
pension to make up the difference between countable annual 
income and a maximum annual rate.  Thus, the pension has the 
effect of ensuring that the claimant receives a certain 
minimum annual income.  

In December 2004, the appellant submitted a Medical Expenses 
Report.  She indicated that during 2004, she had paid $799.20 
for insurance through Medicare.  However, as she was advised 
in a January 2005 letter, Social Security Administration 
(SSA) records indicate that she paid only $739.20 for 
insurance during 2004.  The appellant was informed that if 
she could provide proof from SSA that she paid $799.20, VA 
would reconsider the amount.  On her 2004 Medical Expenses 
Report, she also reported paying $585.95 for medications due 
to the Medicare deductibles as well as additional 
miscellaneous expenses.  The total amount adds up to 
$2,106.86.  

In January 2005, the appellant was advised that VA had 
processed her 2004 medical expenses and such had resulted in 
a retroactive payment.  Additionally, such document indicated 
that the $2,106.00 in medical expenses that the appellant had 
reported was counted in her pension benefits for the year 
2004.

The appellant alleges that she was paid approximately 
$800.00, but had submitted medical expenses totally 
approximately $2100.00.  In response to her claim, she was 
advised in an April 2005 letter that she received a direct 
deposit payment for the remainder of her medical expenses on 
January 13, 2005, in the amount of $1,307.00.  Specifically, 
the appellant was informed that VA considered medical 
expenses in the amount of $799.00 in prospectively 
calculating her VA pension benefits; however, when she 
submitted her 2004 Medical Expense Report, VA adjusted her 
pension benefits in order to allow for $2,106.00 in expenses.  
As such, since $799.00 had already been considered 
prospectively, the appellant was advised that she received a 
retroactive payment for $1,307.00, the difference between 
what she had already been paid and the amount VA owed her for 
her outstanding medical expenses.  

In this regard, a Compensation and Pension Award form dated 
January 5, 2005, reflects that the appellant's 2004 
unreimbursed medical expenses totaling $2,106.00 had been 
processed.  

The appellant has not presented any supporting evidence 
demonstrating that she incurred any additional unreimbursed 
medical expenses in 2004 above the foregoing amounts.  
Accordingly, the Board finds that the requirements for 
increased pension benefits during the income reporting year 
2004 due to exclusion additional unreimbursed medical 
expenses from countable income are not met.  


ORDER

Entitlement to increased disability pension benefits during 
the 2004 income reporting year based on exclusion of 
additional unreimbursed medical expenses from countable 
income is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


